DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention II, claim 15-19 in the reply filed on 14 February 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 February 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. (GB 2484992 A) in view of Parker (US  2711021 A).
[AltContent: arrow][AltContent: textbox (Abutment)][AltContent: textbox (Connecting portion)][AltContent: textbox (Implant)][AltContent: arrow][AltContent: textbox (Prosthetic tooth structure )][AltContent: textbox (Coronal end)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transition portion)][AltContent: ][AltContent: textbox (Opening of the dental implant)][AltContent: textbox (Insertion portion)][AltContent: ][AltContent: ][AltContent: textbox (Apical end)][AltContent: arrow]
    PNG
    media_image1.png
    402
    203
    media_image1.png
    Greyscale
           
Regarding claim 15, Woods et al. discloses abutment (14) for a dental implant (12), the abutment (14) including: 
an apical end and a coronal end opposite the apical end (see annotated Fig. 1 above); 
an insertion portion at the apical end (see annotated Fig. 1 above), the insertion portion being configured to be received in an opening of the dental implant (see annotated Fig. 1 above); 
a transition portion (34) coronal of the insertion portion (see annotated Fig. 1 above); and 
a connecting portion extending coronally of the transition portion (see annotated Fig. 1 above), wherein the connecting portion is configurable to be attached to a prosthetic tooth structure (26).  
However, Woods et al. does not disclose that the connecting portion is configurable to be attached to a root canal or tooth structure of an extracted tooth of a patient.
[AltContent: arrow][AltContent: textbox (Root)][AltContent: arrow][AltContent: textbox (Dental implant body)][AltContent: arrow][AltContent: textbox (Connecting portion)][AltContent: arrow][AltContent: textbox (Implant)][AltContent: textbox (Implant)][AltContent: arrow]
    PNG
    media_image2.png
    268
    115
    media_image2.png
    Greyscale
                                  
    PNG
    media_image3.png
    179
    159
    media_image3.png
    Greyscale

Parker teaches an implant including a conical-shaped body (11), and a connecting portion/stem (12) as part of an abutment that is connected to the transition portion/base (10) in which it is located on the coronal portion of the conical-shaped body (11) (see annotated Fig. 4 above). The connecting portion/stem (12) is configured to engage the apical portion of the root through the root canal of the tooth (see Fig. 3 above). The implant with abutment is used for substituting a disease area on the distal portion of the tooth root, in this way allowing for anchoring the natural tooth in the jaw bone (see col. 1, lines 15-23). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthetic tooth structure and size of the implant with abutment of Woods, with the size of the implant and connecting portion to be use in connection with the tooth root of Parker, in order to for substituting a disease area on the distal portion of the tooth root, and allowing the implant to anchor the natural tooth in the jaw bone. 
Regarding claim 17, Woods/Parker discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Woods discloses that transition portion has a conical shape (see annotated Fig. 1 above – where the diameter of the transition portion is bigger in the apical end than on the coronal end).
  Regarding claim 18, Woods/Parker discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Woods discloses a shoulder portion coronal of the transition portion, wherein the shoulder portion is customarily configurable to match the analogue of the prosthetic tooth structure (see annotated Fig. 1 above)
However, Woods does not disclose a shoulder portion match the analogue of the extracted tooth of the patient.  
Parker teaches that the shoulder portion coronal of the transition portion is configured to match the diameter of the analogue of the extracted tooth of the patient (see Fig. 3 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the shoulder portion coronal of the transition portion of Woods, with the diameter of Parker, in order to smoothly transition from external surface of the tooth root to the implant as the diameter of the removed root portion.
Regarding claim 19, the claim does not impart any structure to the abutment and but to a process of making.  Therefore, the claim is considered a product-by-process claim and the final product will be given patentable weight only.  The abutment from Woods/Parker can be made using a CAD/CAM process.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al. (GB 2484992 A) in view of Parker (US  2711021 A) as applied to claim 15 above, and further in view of Lueschen et al. (WO 9517136 A1).
Regarding claim 16, Woods/Parker discloses the claimed invention substantially as claimed, as set forth above for claim 15.  
 However, Woods/Parker does not disclose that the insertion portion includes an anti-rotation element, where the anti-rotation element has a plurality of recesses and protrusions arranged alternately.
[AltContent: textbox (Protrusions)][AltContent: ][AltContent: textbox (Recesses)][AltContent: arrow][AltContent: textbox (Insertion portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: textbox (Implant)]
    PNG
    media_image4.png
    430
    474
    media_image4.png
    Greyscale

Lueschen et al. teaches a dental implant (10) and abutment (44), where the insertion portion of the abutment (44) includes anti-rotation element, where the anti-rotation element has a plurality of recesses (82) and protrusions arranged alternately, and the coronal portion of the implant (10) includes a counterpart shape configured for an anti-rotation engagement between the two parts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion portion of the abutment and the counterpart portion of the coronal portion of the implant of Woods/Parker, with the plurality of recesses and protrusions on the insertion portion of the abutment and on the engagement portion of the implant Lueschen, in order to provide an anti-rotation engagement between the two parts. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772